                                          Case 3:20-cv-00900-CRB Document 34 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     GREGORY AUSTIN,                                       Case No. 20-cv-00900-CRB
                                   9                     Plaintiff,
                                                                                               ORDER DISMISSING PETITION
                                  10              v.                                           WITH PREJUDICE
                                  11     STATE OF CALIFORNIA, SAN
                                         FRANCISCO SUPERIOR COURT, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Petitioner Gregory Austin seeks a writ of habeas corpus under 28 U.S.C. § 2254,
                                  15   challenging the validity of a domestic violence protective order which prevents him from engaging
                                  16   in certain activities, including communicating with or being within 100 yards of his former spouse
                                  17   and son (“Protected Parties”). 28 U.S.C. § 2254 Rule 4 requires district courts to conduct a
                                  18   preliminary review of a habeas corpus petition and dismiss it if “it plainly appears from the
                                  19   petition and any attached exhibits that the petitioner is not entitled to relief in the district
                                  20   court . . . .” Such dismissal is warranted if it is “patently apparent” that the court does not have
                                  21   subject matter jurisdiction. Cephas v. Nash, 328 F.3d 98, 103 (2d Cir. 2003). For a district court
                                  22   to have subject-matter jurisdiction over a habeas petition, the petitioner must be “in custody
                                  23   pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a).
                                  24           The Court previously dismissed Austin’s petition with leave to amend because Austin’s
                                  25   petition did not allege that his physical liberty was sufficiently constrained to render him in
                                  26   custody, which meant the Court lacked subject matter jurisdiction. See Order Dismissing Petition
                                  27   (dkt. 22) at 1. The Court also pointed out that Austin’s petition was untimely under 28 U.S.C.
                                  28   § 2244(d)(1). Id. at 6. On August 27, 2020, Austin filed a “Notice of Amendments” comprising a
Case 3:20-cv-00900-CRB Document 34 Filed 01/06/21 Page 2 of 2
